Citation Nr: 0804450	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-43 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for a right 
foot disorder, claimed as secondary to a service-connected 
left ankle disability.

2.  Entitlement to an increased rating for left ankle 
fracture residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought.

The veteran failed to report for a hearing which was to have 
been conducted in Washington, D.C. on October 17, 2006, by a 
Veterans Law Judge.

In November 2006, these matters were remanded to the RO so 
that certain due process concerns could be addressed and 
additional evidence could be developed.


FINDINGS OF FACT

1.  Service connection for a right foot disorder, claimed as 
secondary to a service-connected left ankle disability, was 
last finally denied in an April 2002 rating decision on the 
basis that the claimed disorder was not clinically shown to 
have been proximately due to or the result of the veteran's 
service-connected left ankle disability; notice of this 
decision was issued in April 2002, but a timely appeal was 
not perfected.  

2.  The evidence added to the record since the April 2002 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for a right foot disorder, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's left ankle fracture residuals are 
manifested by limitation of motion which more nearly 
approximates marked limitation of motion; there is no 
malunion or nonunion involving the tibia or fibula and no 
ankylosis.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying entitlement to service 
connection for a right foot disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The schedular criteria for an evaluation of 20 percent, 
but no higher, for the veteran's left ankle fracture 
residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Code) 5262, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 and 
October 2004 statement of the case (SOC) of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned (see letter dated in January 
2007).  While the appellant may not have received full notice 
prior to the initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 (West 2002) is 
to provide claimants a meaningful opportunity to participate 
in the adjudication of claims.  Hence, the Court held that in 
a claim to reopen it is vital to explain with particularity 
what specific evidence would constitute new and material 
evidence in the context of the prior final rating decision.

Here, the veteran was provided notice of the need to submit 
new and material evidence by letter of January 2007, and has 
also been essentially provided, as part of the same letter, 
as well as part of an August 2007 supplemental SOC (SSOC), 
notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id. at 9.  In this case, the RO 
looked at the bases for the denial in a prior decision and 
then provided the veteran a specifically tailored notice.  
See January 2007 letter.  Accordingly, further development is 
not required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations were provided in connection with these claims.  




Factual Background

The veteran's service medical records note that the veteran 
injured his left foot in July 1974.  X-ray testing showed a 
fractured fibula.  No in-service right foot-related pathology 
or diagnoses are included as part of the medical records.  

Service connection was granted by the RO in July 1990 for 
left fibula fracture residuals.  A zero percent rating was 
assigned; the veteran did not perfect an appeal to this 
decision.  

A December 1994 VA bones examination report shows a diagnosis 
of left fractured fibula, treated and healed.  

A March 1999 VA X-ray report includes findings of a right 
foot deformity of the proximal phalanx of the great toe.  
Normal left ankle findings were also reported.  

The report of a March 1999 VA orthopedic examination notes a 
diagnosis of congenital deformities of the bilateral feet.  

A RO rating decision of April 1999 increased to 10 percent 
the rating assigned to the veteran's service-connected left 
fibula fracture residuals.  Diagnostic Code (Code) 5262 was 
utilized.  See 38 C.F.R. § 4.71a.  This 10 percent evaluation 
has since remained in effect.  

May 1999 VA X-ray findings showed, with the exception of mild 
left hallux valgus, normal bilateral feet.  

A January 2001 VA orthopedic examination report shows that 
the veteran complained of intermittent left ankle pain.  
Neither dislocation nor subluxation was observed.  Normal 
passive and active ranges of motion were reported.  The 
diagnosis indicated no left ankle pathology.  

The report of a VA bones examination conducted in January 
2001 includes diagnoses of status post right foot osteotomy 
and left foot plantar fasciitis.  

Clinical findings reported as part of a May 2001 VA 
orthopedic examination included complaints of left ankle 
intermittent pain and stiffness.  Left ankle range of motion 
testing showed dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  The diagnoses included status post old left 
ankle fracture by history, and status post right foot 
osteotomy.  

As part of a VA Form 21-4138, received by VA in July 2001, 
the veteran sought service connection for a right foot 
disorder, claimed as being secondary to his service-connected 
left ankle disability.

The report of a November 2001 VA orthopedic examination shows 
that metatarsalgia of both feet and old left ankle fracture 
were diagnosed.  

As shown as part of a January 2002 VA orthopedic examination 
the examiner opined that the veteran did not have a right 
ankle disorder which was related to his service-connected 
left ankle disability.  Right foot-related diagnoses included 
healed osteotomy and post surgical changes of the fifth 
distal metatarsal bone and post surgical changes of the first 
toe.  No left tibia or fibula abnormalities were reported to 
be present.  Range of motion testing of the left ankle showed 
0 to 20 degrees dorsiflexion and plantar flexion from 0 to 45 
degrees.  

An April 2002 rating decision denied entitlement to service 
connection for a right foot disorder, as being secondary to a 
service-connected left ankle disability.  The decision was 
based, in part, on a finding provided by a VA examining 
physician in January 2002 that the veteran did not have a 
right ankle disorder which was related to his service-
connected left ankle disability.  Notice was provided in 
April 2002; however, the veteran did not perfect an appeal.  

A VA X-ray report dated in April 2003 shows right foot 
findings reflective of deformity in the first proximal 
phalanx which may represent postsurgical change (a 
postsurgical pin was shown).  Deformity was also seen 
involving the mid to distal aspect of the fifth metatarsal 
consistent with previous trauma.  A bony density, attributed 
to trauma, of the first metatarsophalangeal joint, was also 
documented.  

The veteran sought to reopen his service connection claim for 
a right foot disorder in July 2003.  See VA Form 21-4138.

A VA examiner, who conducted a VA orthopedic examination in 
November 2003 (at which time the veteran complained of right 
foot tenderness and pain on range of motion testing), opined, 
in March 2004, that the veteran's current right foot-related 
problems (diagnosed as post-surgical residuals) were not 
related to his old and totally healed left distal fibula 
fracture.  

The RO found in May 2004 that new and material evidence had 
not been supplied to warrant the reopening of the service 
connection claim for a right foot disorder.  The veteran 
thereafter perfected an appeal.  

VA outpatient treatment records on file, dated from 2005 to 
2007 are essentially silent as to signs of either treatment 
for, or diagnoses concerning, either the veteran's right or 
left foot.  

As shown as part of a VA orthopedic examination conducted in 
April 2007, the veteran complained of intermittent left ankle 
weakness, instability, and flare-ups.  He denied left ankle 
joint pain.  Examination showed left ankle range of motion 
findings indicative of left ankle dorsiflexion from 0 to 10 
degrees, and plantar flexion from 0 to 20 degrees.  Pain was 
elicited on inversion testing only.  Repetitive use testing 
did not reveal additional pain, fatigue, weakness, or lack of 
endurance of the left ankle.  The examiner did comment that 
the veteran had 80 percent additional functional impairment 
of his daily activities during left ankle flare-ups.  Neither 
left ankle swelling nor crepitus was shown.  The supplied 
diagnosis was left ankle strain, "mildly" active.  



Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted, the veteran's service-connected left ankle 
disability is rated 10 percent pursuant to Code 5262.  See 
38 C.F.R. § 4.71a.  Under Code 5262, malunion of the tibia 
and fibula with slight ankle disability warrants a 10 percent 
evaluation, and, where moderate ankle disability is present, 
a 20 percent evaluation is warranted.  

Also, under 38 C.F.R. § 4.71a, Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).


Analysis

New and Material Evidence - Right Foot Disorder

In April 2002, the RO denied entitlement to service 
connection for a right foot disorder, as being secondary to a 
service-connected left ankle disability.  The veteran was 
notified of his appellate rights but he did not perfect an 
appeal.  As such, the 2002 RO action is final.  38 U.S.C.A. 
§ 7105.  The claim may not be reopened unless new and 
material evidence is received.  Id.; 38 U.S.C.A. § 5108.  

In 2002, the RO denied service connection essentially because 
a VA examining physician rendered an opinion which indicated 
that the veteran did not have a right ankle disorder which 
was related to (secondary) his service-connected left ankle 
disability.  As such, for new evidence to be material in this 
matter, it would have to tend to show that the veteran had a 
right foot disorder which was either proximately due to or 
the result of his service-connected left ankle disability.  
Also, as noted, secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  

The evidence received since the April 2002 RO decision 
consists essentially of VA medical records.  Right foot 
disorders, attributable to previous trauma, were diagnosed as 
part of an April 2003 X-ray report.  A VA examiner, who had 
previously examined the veteran, opined in March 2004 that 
the veteran's current right foot-related problems were not 
related to his old and totally healed left distal fibula 
fracture.  Accordingly, this evidence is new in the sense 
that it was not before the RO at the time of its 2002.  
However, as it relates to the instant claim, the evidence 
simply is not pertinent.  Significantly, it does not include 
competent medical evidence that supports a finding that the 
veteran's claimed right foot disorder (characterized as 
postsurgical deformities, including status post right foot 
osteotomy) is either proximately due to or the result of his 
service-connected left ankle disability.  See March 2004 VA 
medical opinion.  Further, the medical record (to include 
both before and after April 2002) is silent as to any medical 
opinion which suggests that the above-mentioned right foot 
problems have been aggravated by the veteran's service-
connected left ankle disability.  Thus, the evidence 
submitted subsequent to April 2002 clearly does not relate to 
an unestablished fact necessary to substantiate the claim.  
This evidence also does not raise a reasonable possibility of 
substantiating the claim.  

The Board parenthetically also observes that the medical 
record is devoid of any opinion which links a disorder of the 
right foot service.

Regarding the veteran's own assertions that his claimed right 
foot disorder is somehow related to his military service, 
such statements are not competent evidence because he is not 
competent to offer a medical nexus requiring medical 
expertise.  Espiritu, supra.

In sum, while the evidence received since the April 2002 RO 
decision may be new, none is material, and the claim may not 
be reopened.

Increased Rating - Left Ankle Fracture Residuals

In the case at hand, the veteran fractured his left fibula 
and is currently service-connected for the residuals of that 
fracture.  The evidence of record shows that the fractured 
fibula healed without malunion or nonunion, and that the 
primary residuals appear to involve limitation of full use 
and range of motion of the left ankle.  Since there is no 
evidence of malunion or nonunion, the Board does not find 
Diagnostic Code 5262 (for rating impairment to the tibia and 
fibula) to be applicable for rating the veteran's service-
connected disorder.  Diagnostic Code 5271 (for rating 
limitation of motion of the ankle) is more applicable to the 
residuals of the veteran's inservice fracture.

The veteran was examined by a VA physician in April 2007.  
According to the resulting examination report, the veteran's 
range of left ankle range of motion was reported to show 
dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 
to 20 degrees.  As noted above, as shown at 38 C.F.R. § 4.71, 
Plate II, the normal range of motion of the ankle is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
The Board parenthetically observes that objective findings 
involving the range of motion of the left ankle shown in the 
course of VA examinations conducted in May 2001 and January 
2002 were essentially normal.  Rating the veteran's residuals 
under Diagnostic Code 5271, the Board considers dorsiflexion 
limited to 10 degrees (of a possible 20 degrees) and plantar 
flexion limited to 20 degrees (of a possible 45 degrees) to 
more nearly approximate "marked"  rather than "moderate"  
limitation of motion.  Therefore, the Board finds that the 
criteria for a 20 percent disability rating for left ankle 
fracture residuals have been satisfied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5271, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

The Board has also considered whether a different Code may 
grant the veteran a disability rating in excess of 20 percent 
for the residuals of his left ankle fracture.  As stated 
above, Code 5262 is not applicable to the veteran's case as 
there is no malunion or nonunion of the fibula.  The only 
other Code that would possibly allow for a rating higher than 
20 percent for the left ankle is Code 5270 (for rating 
ankylosis).  In this case, however, ankylosis has not been 
shown by the evidence of record, such that Code 5270 is not 
applicable to the current appeal.  See 38 C.F.R. § 4.71a, 
Code 5270.  

The Board also observes that while the RO in August 2007 
considered whether an increased rating could be assigned 
pursuant to 38 C.F.R. § 3.321(b)(1), in this case, the 
evidence clearly does not, however, suggest that the service-
connected left ankle disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of a extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  For example, this disorder has not 
required frequent periods of hospitalization, nor has it been 
shown by the evidence of record to markedly interfere with 
employment.  Hence, a rating in excess of 20 percent is not 
in order.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a right 
foot disorder (claimed as secondary to a service-connected 
left ankle disability), the claim is not reopened.

Entitlement to a 20 rating, and no higher, for left ankle 
fracture residuals is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


